Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered. Claims 1, 16, and 19 have been amended. Claim 3 has been canceled. Claim 22 has been added. Claims 1-2 and 4-22 remain pending in the application.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 06/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. See rejections below for details.

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 5, 9-10, 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1).

Claim 1: Lee teaches a method comprising: 
displaying, by a computing device (i.e. FIG. 1A, an electronic device 101; para. [0047]), a first user interface on a display of the computing device, wherein the first user interface comprises (i.e.  FIG. 3B, in a state 330, while providing the split screen using the display 140, the processor 160 displays a user interface of a first application in the first subregion 210, and displays at least a part of a list including a plurality of items indicating a plurality of applications other than the first application in the second subregion 220; para. [0090]): 
a navigation menu (i.e. FIG. 3B, in a state 330, while providing the split screen using the display 140, the processor 160 displays a user interface of a first application in the first subregion 210; para. [0090]); and 
an indication of tasks for a plurality of web applications (i.e. displays at least a part of a list including a plurality of items indicating a plurality of applications other than the first application in the second subregion 220. The list may include a first sub-list 333 and a second sub-list 336, or may be configured with the first sub-list 333 and the second sub-list 336; para. [0090]); 
displaying, by the computing device, a second user interface on a foldable display of the computing device (i.e. When the display 140 is configured as a foldable display, the first region may include a plurality of portions. For example, when the display 140 is configured as a foldable display, the first region may be configured with a portion 250 corresponding to the first surface of the first housing 110 and a portion 260 corresponding to the third surface, or may include the portion 250 and the portion 260; para. [0078]) in response to a change in position of a first portion or a second portion of the foldable display, wherein the second user interface comprises (i.e. fig. 3B, in response to reception of the input 339, the processor 160 may move the list in the second subregion 220 as shown in the state 342, and may display at least a portion of the list below the user interface of the application indicated by the selected item; para. [0093]): 
the navigation menu (i.e. In response to reception of the input 339, the processor 160 may move the list in the second subregion 220 as shown in the state 342, and may display at least a portion of the list below the user interface of the application indicated by the selected item; para. [0093]); and 
the tasks as indicated by the first user interface, wherein the tasks are presented adjacent to the navigation menu (i.e. fig. 3B, in response to reception of the input 339, the processor 160 may move the list in the second subregion 220 as shown in the state 342, and may display at least a portion of the list below the user interface of the application indicated by the selected item; para. [0093]); and 
providing, by the computing device, data to a web application and associated with at least one of the tasks displayed within the second user interface to initiate execution of the at least one task by the web application in response to receipt of an input on the foldable display (i.e. The processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).
	Lee does not explicitly teach web applications hosted on a remote server, wherein the indication of tasks are partially covered by the menu.
	However, Klein teaches web applications hosted on a remote server (i.e. the applications 120 may be installed locally on the client device 102 to be executed via a local runtime environment, and/or may represent portals to remote functionality, such as cloud-based services, web apps, and so forth. Thus, the applications 120 may take a variety of forms, such as locally-executed code, portals to remotely hosted services, and so forth; para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee to include the feature of Klein. One would 
However, Ho teaches wherein the indication of tasks are partially covered by the navigation menu (i.e. FIG. 1B, when the user slides the touch object 122 towards the right, away from the edge 124, after having selected icon 110, at least a portion of the overlay UI 108 may also slide towards the right, along with the touch object 122. In response to dragging the icon 110 away from the edge 124, an application associated with the icon is selected, and a graphical user interface 130 to the application appears underneath the overlay UI 108; col. 5, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Klein to include the feature of Ho. One would have been motivated to make this modification because it provides a more effective way to display content on a small display.

Claim 2: Lee, Klein, and Ho teach the method of claim 1. Lee does not explicitly teach an enterprise productivity application associated with an enterprise productivity support server.
Klein further teaches wherein the first and second user interfaces are associated with an enterprise productivity application (i.e. of the applications 120 include a word processing application, a spreadsheet application, a web browser, a gaming application, and so forth; para. [0031]) associated with an enterprise productivity support server (i.e. The applications 120 may be installed locally on the client device 102 to be executed via a local runtime environment, and/or may represent portals to remote functionality, such as cloud-based services, web apps, and so forth. Thus, the applications 120 may take a variety of forms, such as locally-executed code, portals to remotely hosted services, and so forth; para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Ho to include the feature of Klein. One would have been motivated to make this modification because it provides a flexible way to implement the application across multiple platforms, thus providing a better user experience.

Claim 5: Lee, Klein, and Ho teach the method of claim 1. Lee further teaches wherein initiating execution of the at least one task further comprises: launching a first web application associated with the at least one task (i.e. The processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).
Klein further teaches wherein initiating execution of the at least one task further comprises: launching a first web application associated with the at least one task (i.e. the application 120 e, for instance, is executing on the client device 102 and is presenting the content 502 for display. The content 502 can represent various types of visual content, such as web content, a still image, video, animation, and so forth; para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Ho to include the feature of Klein. One would have been motivated to make this modification because it provides a flexible way to implement the application across multiple platforms, thus providing a better user experience.

Claim 9: Lee, Klein, and Ho teach the method of claim 5. Lee further teaches wherein the first web application associated is displayed on the first portion of the foldable display (i.e. the processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).

Claim 10: Lee, Klein, and Ho teach the method of claim 9. Lee further teaches comprising: displaying additional information on the second portion of the foldable display, wherein the additional information comprises at least one of the indication of tasks for the plurality of web applications, a second web application, or a desktop (i.e. the processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).

Claim 14: Lee, Klein, and Ho teach the method of claim 1. Lee does not explicitly teach wherein the tasks for the plurality of applications are disabled in the first user interface.
Ho further teaches wherein the tasks for the plurality of applications are disabled in the first user interface (i.e. although the user may view content of the email application through the user interface 130 shown in FIG. 1B, the user may be unable to select or view an entire email message or may be unable to compose a new email within the user interface 130; col. 5-6, lines 60-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Klein to include the feature of Ho. One would have been motivated to make this modification because it provides a more effective way to display content on a small display.

Claim 15: Lee, Klein, and Ho teach the method of claim 14. Lee does not explicitly teach comprising: enabling, by the computing device, the tasks for the plurality of applications in the second user interface.
Ho further teaches comprising: enabling, by the computing device, the tasks for the plurality of applications in the second user interface (i.e. although the user may view content of the email application through the user interface 130 shown in FIG. 1B, the user may be unable to select or view an entire email message or may be unable to compose a new email within the user interface 130; col. 6, lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Klein to include the feature of Ho. One would have been motivated to make this modification because it provides a more effective way to display content on a small display.

Claim 16: Lee teaches a computing device (i.e. FIG. 1A, an electronic device 101; para. [0047]) comprising: 
a housing including a display and a foldable display (i.e. FIG. 1B is a diagram illustrating an example of the front view and the rear view of a foldable electronic device in an unfolded state according to an embodiment of the disclosure; para. [0060]);
at least one processor in communication with the display and foldable display (i.e. FIG. 1A, an electronic device 101 may include a processor 160, a memory 170, a display 140, and a sensor circuit 180; para. [0047]); and
memory storing instructions that, when executed by the at least one processor (i.e. FIG. 1A, an electronic device 101 may include a processor 160, a memory 170, a display 140, and a sensor circuit 180; para. [0047]), cause the computing device to:
displaying a first user interface on a display of the computing device, wherein the first user interface comprises (i.e.  FIG. 3B, in a state 330, while providing the split screen using the display 140, the processor 160 displays a user interface of a first application in the first subregion 210, and displays at least a part of a list including a plurality of items indicating a plurality of applications other than the first application in the second subregion 220; para. [0090]): 
a navigation menu (i.e. FIG. 3B, in a state 330, while providing the split screen using the display 140, the processor 160 displays a user interface of a first application in the first subregion 210; para. [0090]); and 
(i.e. displays at least a part of a list including a plurality of items indicating a plurality of applications other than the first application in the second subregion 220. The list may include a first sub-list 333 and a second sub-list 336, or may be configured with the first sub-list 333 and the second sub-list 336; para. [0090]); 
display a second user interface on a foldable display of the computing device (i.e. When the display 140 is configured as a foldable display, the first region may include a plurality of portions. For example, when the display 140 is configured as a foldable display, the first region may be configured with a portion 250 corresponding to the first surface of the first housing 110 and a portion 260 corresponding to the third surface, or may include the portion 250 and the portion 260; para. [0078]) in response to a change in position of a first portion or a second portion of the foldable display, wherein the second user interface comprises (i.e. fig. 3B, in response to reception of the input 339, the processor 160 may move the list in the second subregion 220 as shown in the state 342, and may display at least a portion of the list below the user interface of the application indicated by the selected item; para. [0093]): 
the navigation menu (i.e. In response to reception of the input 339, the processor 160 may move the list in the second subregion 220 as shown in the state 342, and may display at least a portion of the list below the user interface of the application indicated by the selected item; para. [0093]); and 
the tasks as indicated by the first user interface, wherein the tasks are presented adjacent to the navigation menu (i.e. fig. 3B, in response to reception of the input 339, the processor 160 may move the list in the second subregion 220 as shown in the state 342, and may display at least a portion of the list below the user interface of the application indicated by the selected item; para. [0093]); and 
provide data to a web application and associated with at least one of the tasks displayed within the second user interface to initiate execution of the at least one task by the web application in response to receipt of an input on the foldable display (i.e. The processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).
	Lee does not explicitly teach web applications hosted on a remote server, wherein the indication of tasks are partially covered by the menu.
	However, Klein teaches web applications hosted on a remote server (i.e. the applications 120 may be installed locally on the client device 102 to be executed via a local runtime environment, and/or may represent portals to remote functionality, such as cloud-based services, web apps, and so forth. Thus, the applications 120 may take a variety of forms, such as locally-executed code, portals to remotely hosted services, and so forth; para. [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Lee to include the feature of Klein. One would have been motivated to make this modification because it provides a flexible way to implement the application across multiple platforms, thus providing a better user experience.
However, Ho teaches wherein the indication of tasks are partially covered by the navigation menu (i.e. FIG. 1B, when the user slides the touch object 122 towards the right, away from the edge 124, after having selected icon 110, at least a portion of the overlay UI 108 may also slide towards the right, along with the touch object 122. In response to dragging the icon 110 away from the edge 124, an application associated with the icon is selected, and a graphical user interface 130 to the application appears underneath the overlay UI 108; col. 5, lines 24-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Klein to include the feature of Ho. One would have been motivated to make this modification because it provides a more effective way to display content on a small display.

Claim 17: Lee, Klein, and Ho teach the computing device of claim 16. Lee further teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing device to: launch a first web application associated with the at least one task based on receipt of the input on the foldable display (i.e. The processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).
Klein further teaches launch a first web application associated with the at least one task based on receipt of the input on the foldable display (i.e. the application 120 e, for instance, is executing on the client device 102 and is presenting the content 502 for display. The content 502 can represent various types of visual content, such as web content, a still image, video, animation, and so forth; para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee and Ho to include the feature of Klein. One would have been motivated to make this modification because it provides a flexible way to implement the application across multiple platforms, thus providing a better user experience.

Claim 21: Lee, Klein, and Ho teach the method of claim 1. Lee further teaches wherein the change in position of the first portion or the second portion of the foldable display causes the tasks to be displayed where at least one task is selectable upon receipt of a user input (i.e. The processor 160 may receive input 345 for selecting one of the plurality of items included in the list displayed below the region that displays the user interface of the application indicated by the selected item, in the state 342. In response to reception of the input 345, the processor 160 may display a user interface of another application indicated by an item selected by the input 345, below the user interface of the application that has been newly displayed in the state 342, as shown in the state 348; para. [0094]).

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Brown et al. (U.S. Patent Application Pub. No. US 20160026367 A1).

Claim 4: Lee, Klein, and Ho teach the method of claim 1. Lee does not explicitly teach wherein the input comprises an approval of the at least one task.
However, Brown teaches wherein the input comprises an approval of the at least one task (i.e.  FIG. 13A, a unified communication event view 1300 a in the second mode is shown; this is similar to the view 400 of FIG. 4. Communication event listing 1310 includes two action user interface elements in this mode: an accept user interface element 1312; para. [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, and Ho to include the feature of Brown. One would have been motivated to make this modification because it provides an efficient way to handle the approval process.

8.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Kim et al. (U.S. Patent Application Pub. No. US 20200278720 A1).

Claim 6: Lee, Klein, and Ho teach the method of claim 5. Lee does not explicitly teach wherein the first application and the second application are displayed on the both the first portion and the second portion of the foldable display simultaneously.
However, Kim teaches wherein the first application and the second application are displayed on the both the first portion and the second portion of the foldable display simultaneously (i.e. fig. 3a, The processor may execute the first application ‘A’ in the first sub area 311 a and the third sub area 312 a and may execute the second application ‘B’ in the second sub area 311 b and the fourth sub area 312 b; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, and Ho to include the feature of Kim. One would have been motivated to make this modification because a foldable electronic device may 

Claim 7: Lee, Klein, and Ho teach the method of claim 5. Lee does not explicitly teach wherein the first application associated with the at least one task is displayed on both the first portion and the second portion of the foldable display. 
However, Kim teaches wherein the first application associated with the at least one task is displayed on both the first portion and the second portion of the foldable display (i.e. fig. 3a, The processor may execute the first application ‘A’ in the first sub area 311 a and the third sub area 312 a and may execute the second application ‘B’ in the second sub area 311 b and the fourth sub area 312 b; para. [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, and Ho to include the feature of Kim. One would have been motivated to make this modification because a foldable electronic device may efficiently divide a screen in the various manners depending on the folded state or unfolded state of a display to operate in the multi-window scheme.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Kim et al. (U.S. Patent Application Pub. No. US 20200278720 A1) and further in view of Jaros et al. (U.S. Patent Application Pub. No. US 20140164913 A1).

Claim 8: Lee, Klein, Ho, and Kim teach the method of claim 7. Kim further teaches comprising: receiving, from a user of the computing device, a gesture input; and causing, based on the received gesture input, the first application to be displayed on the first portion of the foldable display (i.e. fig. 3a, The processor may execute the first application ‘A’ in the first display area 311 and may execute the second application ‘B’ in the second display area 312; para. [0072-0074]).

Lee, Klein, Ho, and Kim do not explicitly teach the gesture input is a three-finger fan in.
Jaros teaches the gesture input is a three-finger fan in (i.e. three or four-finger pinching on a touch display may denote image resizing; para. [0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, Ho, and Kim to include the feature of Jaros. One would have been motivated to make this modification because it provides a convenience way to zoom the content using gesture input.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Koki et al. (U.S. Patent Application Pub. No. US 20190087202 A1).

Claim 11: Lee, Klein, Ho teach the method of claim 9. Lee does not explicitly teach based on the received gesture input, the first application to be displayed on both the first portion and the second portion of the foldable display.
Koki teaches receiving, from a user of the computing device, a gesture input; and causing, based on the received gesture input, the first application to be displayed on both the first portion and the second portion of the foldable display (i.e. FIGS. 4A-4B illustrate an example device where gestures on one display wake a second display and zoom the image on the first display across the first and second displays; para. [0036-0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, Ho to include the feature of Koki. .

11.	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Chor (U.S. Patent Application Pub. No. US 20170090690 A1).

Claim 12: Lee, Klein, Ho teach the method of claim 1. Lee, Klein, Ho do not explicitly teach transmitting, to an enterprise productivity support server and in response to a second change in position of the first or the second portion the display, a request for updated tasks for the plurality of applications hosted on the remote server; receiving, from the enterprise productivity support server, a response comprising the updated tasks for the plurality of applications; and displaying the first user interface on the first portion of the display, wherein the first user interface comprises an updated indication of tasks for the plurality of applications.
Chor teaches transmitting, to an enterprise productivity support server (i.e. fig. 1, an external server may transmit information pertaining to an unfinished action of a user to the server(s) 102 via an API, either in response to a request received from the server(s) 102 or in the absence of a request; para. [0065]) and in response to a second change in position of the first or the second portion the display, a request for updated tasks for the plurality of web applications hosted on the remote server (i.e. when a user interface object is created, the user interface object may include content such as text and/or image(s). In addition, the user interface object may maintain state information. The state information associated with a user interface object may be saved, for example, after a period of inactivity, a shutdown of the client device, or a shutdown of the index application; para. [0034]); receiving, from the enterprise productivity support server, a response comprising the updated tasks for the plurality of web applications; and displaying the first user interface on the first portion of the display (i.e. the client device may send a request to the server(s) 102 to ask the server(s) 102 if the server(s) 102 are aware of any unfinished actions of the user. In this manner, the client device may send a request to the server(s) 102 for user interface object candidates. For example, the client device may send a request for user interface object candidates after the client device is turned on, the index application is loaded on the client device, or the index application is launched. The server(s) 102 may send a set of user interface object candidates to the client device; para. [0058]), wherein the first user interface comprises an updated indication of tasks for the plurality of web applications (i.e. The server(s) 102 may generate a user interface object (e.g., retargeting card) from the information or provide the information to the client device, enabling a user interface object such as a retargeting card to be generated and displayed by the client device. The information pertaining to an unfinished action may include, but is not limited to, a user identifier (e.g., client device, user/account identifier, or browser identifier), text, image(s), a hypertext link, and/or any additional state or contextual information; para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, Ho to include the feature of Chor. One would have been motivated to make this modification because it provides the continuity of experience of a user by “retargeting” the user's attention to a task that the user has not completed. This may be accomplished, at least in part, by presenting a user interface object such as a “retargeting card” for display via a client device of the user. The continuity of experience may be maintained with respect to a single client device or across multiple client devices.

Claim 18: Lee, Klein, Ho teach the method of claim 1. Lee does not explicitly teach transmit, to an enterprise productivity support server, a request for updated tasks for the plurality of applications in response to a second change in position of the first or the second portion the display; receive, from the enterprise productivity support server, a response comprising the updated tasks for the plurality of applications hosted on the remote server; and displaying the first user interface on the first portion of the display, wherein the first user interface comprises an updated indication of tasks for the plurality of applications.
Chor teaches transmit, to an enterprise productivity support server (i.e. fig. 1, an external server may transmit information pertaining to an unfinished action of a user to the server(s) 102 via an API, either in response to a request received from the server(s) 102 or in the absence of a request; para. [0065]), a request for updated tasks for the plurality of web applications in response to a second change in position of the first or the second portion the display (i.e. when a user interface object is created, the user interface object may include content such as text and/or image(s). In addition, the user interface object may maintain state information. The state information associated with a user interface object may be saved, for example, after a period of inactivity, a shutdown of the client device, or a shutdown of the index application; para. [0034]); receive, from the enterprise productivity support server, a response comprising the updated tasks for the plurality of web applications hosted on the remote server; and display the first user interface on the first portion of the display (i.e. the client device may send a request to the server(s) 102 to ask the server(s) 102 if the server(s) 102 are aware of any unfinished actions of the user. In this manner, the client device may send a request to the server(s) 102 for user interface object candidates. For example, the client device may send a request for user interface object candidates after the client device is turned on, the index application is loaded on the client device, or the index application is launched. The server(s) 102 may send a set of user interface object candidates to the client device; para. [0058]), wherein the first user interface comprises an updated indication of tasks for the plurality of web applications (i.e. The server(s) 102 may generate a user interface object (e.g., retargeting card) from the information or provide the information to the client device, enabling a user interface object such as a retargeting card to be generated and displayed by the client device. The information pertaining to an unfinished action may include, but is not limited to, a user identifier (e.g., client device, user/account identifier, or browser identifier), text, image(s), a hypertext link, and/or any additional state or contextual information; para. [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, Ho to include the feature of Chor. One would have been motivated to make this modification because it provides the continuity of experience of a user by “retargeting” the user's attention to a task that the user has not completed. This may be accomplished, at least in part, by presenting a user interface object such as a “retargeting card” .

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Koerner et al. (U.S. Patent Application Pub. No. US 20160180279 A1.

Claim 13: Lee, Klein, Ho teach the method of claim 1. Lee, Klein, Ho do not explicitly teach wherein the tasks are user-specific and generated by an enterprise productivity support server based on a user's role and input received from other users.
However, Koerner teaches wherein the tasks are user-specific (i.e. when executed, is configured to cause at least one processor to collect task-related data specific to a user from multiple different data sources; para. [0004]) and generated by an enterprise productivity support server (i.e. a computing system that includes a back-end component, e.g., as a data server, or that includes a middleware component, e.g., an application server; para. [0053]) based on a user's role and input received from other users (i.e. determine a task list providing upcoming tasks to complete based on an analysis of the task-related data in view of role-based task data and task-tracking information, obtain a task from other users having a same role as the user based on the role-based task data, determine a suggested activity for completing the task based on the task-tracking information, and provide the task list to the user via a user interface; para. [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, Ho to include the feature of Koerner. One would have been motivated to make this modification because it provides a system that supports users in planning their daily work and personal tasks based on self-optimizing role-based crowed-sourced information (e.g., what the user and other users have done in similar situations or roles, and the time it took to complete them), thereby resulting in smarter decisions in terms of planning and predicting upcoming tasks and alerting the user before issues arise.

13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Pub. No. US 20200027425 A1) in view of Klein et al. (U.S. Patent Application Pub. No. US 20180329508 A1) and further in view of Ho et al. (U.S. Patent Pub. No. US 10551995 B1) and further in view of Thorsander et al. (U.S. Patent Application Pub. No. US 20130227413 A1.

Claim 22: Lee, Klein, Ho teach the method of claim 1. Lee does not explicitly teach wherein the second user interface comprises one or more animations of the tasks.
However, Thorsander teaches wherein the second user interface comprises one or more animations of the tasks (i.e. the sidebar 444 may appear instantly or through a transitional animation, such as by sliding in from off the screen or outside the window of the present application in which the sidebar 444 is invoked; para. [0137]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Lee, Klein, Ho to include the feature of Thorsander. One would have been motivated to make this modification because it provides a visual animation so the user can see what is happing on the display.

Allowable Subject Matter
Claims 19 and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Kim et al. (Pub. No. US 20140101535 A1), multi-display apparatus.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173